Detailed Action
This action is in response to the amendment filed on May 12, 2021.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
1.	Applicants argue that “Claims 1-20 were rejected under 35 U.S.C. § 103 as ostensibly having been unpatentable over EP Patent No. 0381418 A2 to Smith et al. (hereinafter "Smith"), in view of U.S. Publication No. 2015/0067286 to Colgrove et al. (hereinafter "Colgrove"), and in further view of U.S. Publication No. 20160378750 A1 to Legler et al. (hereinafter Legler"). Applicant respectfully traverses this rejection.”

Applicant further argues that “Applicant respectfully submits that Legler does not describe a plurality of buckets that are fixed within continuous memory and do not fluctuate. Applicant has been unable to find any portions of Legler, Smith or Colgrove either singularly or in combination which teach or suggest such.”

	The Office respectfully disagrees and maintains the rejection. Legler teaches in [0041]-[0043], Buckets can be memory structures of varying sizes that can store value identifiers. A Bucket list includes indices wherein each index can store a null value of one or more value identifiers. Unlike conventional hash maps which store both values and value identifiers in a bucket list, the bucket list can only store value identifiers. Using contiguous memory addresses in bucket list can provide direct access to value identifiers without any intervening memory hopping. Eliminating values from the bucket list can reduce the 
The structure can also store a pointer in each of the indices of the bucket list and each pointer can have a fixed size. An offset position can be inserted in the first index. The offset position can be associated with a first pointer value in an overflow list having one or more pointer values. The first pointer value can refer to the bucket. Each index of the bucket list can further include encoding representative of whether the index comprises a value identifier or an offset value. Also, a lookup operation can be performed in the dictionary by at least finding the first identifier value and a corresponding value in the dictionary and comparing the corresponding value to the first value in the query. The first value identifier can be retrieved from the first index when the corresponding value matches the first value. Because bucket contains multiple value identifiers, the search structure can perform a dictionary lookup operation, as described in FIG. 4, to find the desired value identifier.
	
	Regarding independent claim 10 and 15 Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-9, 11-14 and 16-20, Applicant has not overcome the rejections and they remain similarly rejected.
	Applicant is requested to review the teachings of the references and communicate any issues on the merits to examiner.  Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (EP 0 381 418 A2) in view of Colgrove et al. (US 2015/0067286) and further in view of Legler et al. (US 2016/0378750 A1.)

Regarding claim 1, Smith discloses “A method for creating an optimized data structure in a computer memory, the method comprising: identifying a plurality of items to be organized within an object in the computer memory, wherein the items include records having key-value pairs;” (See Pg. 2, lines 1-16) (The invention provides a data processing system comprising: means for storing a plurality of data elements in a table, wherein each of the data elements includes a retrieval key; means for determining a plurality of calculated hash pointers, wherein a calculated hash pointer corresponding to each of the plurality of data elements is calculated from the retrieval key of that data element, and wherein each calculated hash pointer is one of a predetermined selection of possible hash pointer values; means for sorting the table of data elements in a numerical order according to hash pointer corresponding to each data element, thereby producing a sorted table; and means for calculating an offset vector having a plurality of entries, wherein each calculated hash pointer value relates to a corresponding entry in the offset vector, and wherein each individual entry comprises a numerical offset pointer, said offset pointer being dependent upon that entry's corresponding calculated hash pointer value and upon the address, in the sorted table, of a data element at a boundary of the one or more data elements having said corresponding calculated hash pointer value.)
“dividing the plurality of items into two or more subsets of items based on hash values of each item of the plurality of items, wherein a first subset of items is associated with a first bucket of the first group of buckets in the object and a second subset of items is associated with a second bucket of the first group of buckets in the object,” (See Pg. 3, lines 55-58 and Pg. 5, lines 15-17) (In the offset hashing scheme, the bucket of entries are contiguous and bounded by the offsets found in the offset table at locations h(key) and h(key) + 1 . In the linked hashing scheme, the bucket of entries is a linked list. Therefore, the speed of the offset hashing scheme is as fast as the fastest of the lookup tables since the secondary searching is done in contiguous entries and not a linked list. Another speed advantage of the offset hashing method is the better locality of the data used by the algorithm. Good locality reduces page faults in a virtual memory system.)
“distributing the first subset of items within the first bucket in a first sequential order;” (See Pg. 2, lines 43-47, Pg. 6, lines 9-17, Pg.8, lines 52-53) (An improvement in the efficiency of searching lookup tables is achieved by keeping the data stored in a sequential table sorted in ascending or descending key orders.  As shown in Fig. 5B, the entries 16 are maintained in the table 20 in sorted order according to the value 10 of the hash function 13 for each entry's key 12, as listed in Fig. 5A. For example, the key "Goss", has a hash function value 13 of "0". Therefore, the "Goss" entry is listed first in the Oth location in table 20 of Fig. 58. The next hash function value is "2" which is the value for "Bledsoe", "Wilson", and "Nash". Therefore, these entries are listed next in the table 20 of Fig. 5B. Although these three entries may be in any order within the 1st, 2nd, and 3rd locations of table 20, in the preferred embodiment they are listed in alphabetical 15 order such that "Bledsoe" occupies the 1st location, "Nash" occupies the 2nd location, and "Wilson" occupies the 3rd location. This allows a binary search or a sorted linear search to be performed within the offset hashing lookup table during a FIND operation if several keys hash to the same value.)
“distributing the second subset of items within the second bucket in a second sequential order; (See Pg. 8, lines 52-54) (The entries are sorted per bucket by key value. Table is sorted by hash values, and between entries of the same hash value the table is sorted bY key value, step 83. The construction of the table entries is now complete.)
“and creating the optimized data structure including the object comprising the first bucket having a sequentially organized first subset of items and the second bucket having a sequentially organized second subset of items.” (See Pg. 2, lines 42-45) (An improvement in the efficiency of searching lookup tables is achieved by keeping the data stored in a sequential table sorted in ascending or descending key orders.)
But, Smith does not explicitly disclose “performing transformations on each item within the bucket of the object;” However, Colgrove teaches “performing transformations on each item within the bucket of the object;” (See [0061], [0103]) (A particular compression algorithm may be chosen to allow identification of individual components, such as a key within a record among multiple records. A compression algorithm may be chosen that allows individual records within the page to be identified and indexed. Compressing the records within the mapping table may enable fine-grained mapping. In various embodiments, the type of compression used for a particular portion of data may be stored in association with the data. For example, the type of compression could be stored in an index, as part of a same page as the compressed data (e.g., in a header of some type), or otherwise. Multiple compression techniques and algorithms may be used.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Smith (offset hashing lookup table) with Colgrove (system and method for performing garbage collection) in order to allow for efficiently performing garbage collection in storage devices and an increase storage efficiency when processing tasks within the database. Cosgrove [0010]
One having ordinary skill  would also be motivated to combine Smith and Colgrove, in view of the suggestions provided by Colgrove in paragraph [0061], which suggests, “In addition, the information within a mapping table may be compressed. Compression within records of a mapping table may further enable fine-grained level mapping. This fine-grained level mapping may allow direct map manipulation as an alternative to common bulk array tasks.
But, Smith does not explicitly disclose “determining a first group of buckets within a data structure based on a user pattern, wherein the first group of buckets includes a plurality of buckets that are fixed within continuous memory and do not fluctuate;”
However, Legler teaches “determining a first group of buckets for a data structure based on a user pattern, wherein the first group of buckets includes a plurality of buckets that are fixed within continuous memory and do not fluctuate;” (See Fig. 4 and [0046]-[0047]) (The search index can insert buckets with value identifiers "1" and "2" in contiguous, i.e., continuous, consecutive memory addresses. Using contiguous memory addresses can provide direct access to value identifiers without any intervening memory hopping. Each index has buckets with a fixed size and this fixed size can limit the quantity of value identifiers that can be stored. The implementation of FIG. 4 requires less dynamic memory allocation than conventional hash maps.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Smith (offset hashing lookup table) with Colgrove (system and method for performing garbage collection)) in view of Legler (Database value identifier hash map) in order to allow for faster mechanisms for storing and retrieving data records in database systems. Legler, [002]
One having ordinary skill would also be motivated to combine Smith with Colgrove and Legler, in view of the suggestions provided by Legler in [0041], which suggests “the implementation of FIG. 4 requires less dynamic memory allocation than conventional hash maps because only value identifiers are stored.”
Regarding claim 2, Smith in view of Colgrove and further in view of Legler discloses “The method of claim 1, further comprising scanning each item of the plurality of items to identify a type of data-specific transformation.” (See Colgrove: [0061], [0103], [0228]) (The system may scan several segments and order the list of entries by logical address. A particular compression algorithm may be chosen to allow identification of individual components, such as a key within a record among multiple records. A compression algorithm may be chosen that allows individual records within the page to be identified and indexed. Compressing the records within the mapping table may enable fine-grained mapping. In various embodiments, the type of compression used for a particular portion of data may be stored in association with the data. For example, the type of compression could be stored in an index, as part of a same page as the compressed data (e.g., in a header of some type), or otherwise. Multiple compression techniques and algorithms may be used.)
Regarding claim 3, Smith in view of Colgrove and further in view of Legler discloses “The method of claim 2, wherein the type of transformation is a bloom filter.” (See Colgrove [0123]: (A filter may be accessed to determine if a query key value is not within any one of the indexes 310-330. This filter may be a probabilistic data structure that determines whether an element is a member of a set. One example of such a filter is a Bloom filter.)
Regarding claim 4, Smith in view of Colgrove and further in view of Legler discloses “The method of claim 2, wherein the type of transformation is data-specific compression.” (See Colgrove: [0061], [0103]) (A particular compression algorithm may be chosen to allow identification of individual components, such as a key within a record among multiple records. A compression algorithm may be chosen that allows individual records within the page to be identified and indexed. Compressing the records within the mapping table may enable fine-grained mapping. In various embodiments, the type of compression used for a particular portion of data may be stored in association with the data. For example, the type of compression could be stored in an index, as part of a same page as the compressed data (e.g., in a header of some type), or otherwise. Multiple compression techniques and algorithms may be used.)
Regarding claim 5, Smith in view of Colgrove and further in view of Legler discloses “The method of claim 1, wherein the first sequential order and the second sequential order is identified based on a key value.” (See Pg. 6, lines 18-22) (Referring back to Fig. 5A, the next sequential hash value after the value of "2", is the value of "5" which is the hash value for both the "Johnson" key and the "Olson" key. Again, organizing the table 20 for 20 binary searching within the same hash values, the keys are sorted alphabetically. Therefore, "Johnson" occupies the next available entry which is the 4th location, and "Olson" occupies the next entry, which is the 5th location, of table 20, Fig. 5B.)
Regarding claim 6, Smith in view of Colgrove and further in view of Legler discloses “The method of claim 1, wherein the first sequential order and the second sequential order is identified based on a hash value.” (See Pg. 5, lines 5-7) (The entries in the table are maintained in a sorted order, defined by the value of a hash on each entry's key. In a vector of size N, N entries can be maintained, in contrast to the 10-20% reserve requirement of simple hashing.)
	        Regarding claim 7, Smith in view of Colgrove and further in view of Legler discloses “The method of claim 1, further comprising receiving a request for a key-value pair lookup.” (See Fig. 5B)
          Regarding claim 8, Smith in view of Colgrove and further in view of Legler discloses “The method of claim 7, further comprising identifying in which bucket the key-value pair is located based on hash values.” (See Pg.7, lines 23-27)(The offset hashing method of this invention as shown in Fig. 5B, perform an initial hash, followed by a search of a bucket of >5 entries.)
Regarding claim 9, Smith in view of Colgrove and further in view of Legler discloses “The method of claim 8, further comprising identifying a pointer associated with an identified bucket having the key-value pair, wherein the pointer indicates a location within the object where the bucket is located.” (See Pg. 3, lines 32-48) (The following names and associated data 14 are inserted into the table 11 as follows: Backlund at the the 8th location, Fig. 3B; Smith at the 9th location, etc.)
Regarding claim 10, Smith in view of Colgrove and further in view of Legler discloses “One or more computer-storage media having computer-executable instructions embodied thereon that, when executed by a computing system, cause the computing system to perform a method for creating an optimized data structure, the method comprising: (See Pg. 4, lines 28-40) (Accordingly the present invention provides a data processing system comprising computer storage medium with executable instructions.)
“identifying a plurality of items to be organized within an object”(See Pg. 2, lines 1-16) (The invention provides a data processing system comprising: means for storing a plurality of data elements in a table, wherein each of the data elements includes a retrieval key; means for determining a plurality of calculated hash pointers, wherein a calculated hash pointer corresponding to each of the plurality of data elements is calculated from the retrieval key of that data element, and wherein each calculated hash pointer is one of a predetermined selection of possible hash pointer values; means for sorting the table of data elements in a numerical order according to hash pointer corresponding to each data element, thereby producing a sorted table; and means for calculating an offset vector having a plurality of entries, wherein each calculated hash pointer value relates to a corresponding entry in the offset vector, and wherein each individual entry comprises a numerical offset pointer, said offset pointer being dependent upon that entry's corresponding calculated hash pointer value and upon the address, in the sorted table, of a data element at a boundary of the one or more data elements having said corresponding calculated hash pointer value.)
“dividing the plurality of items into two or more subsets of items based on hash values of each item of the plurality of items, wherein a first subset of items is associated with a first bucket of the first group of buckets in the object and a second subset of items is associated with a second bucket of the first group of buckets in the object;” (See Pg. 2, lines 1-16) (The invention provides a data processing system comprising: means for storing a plurality of data elements in a table, wherein each of the data elements includes a retrieval key; means for determining a plurality of calculated hash pointers, wherein a calculated hash pointer corresponding to each of the plurality of data elements is calculated from the retrieval key of that data element, and wherein each calculated hash pointer is one of a predetermined selection of possible hash pointer values; means for sorting the table of data elements in a numerical order according to hash pointer corresponding to each data element, thereby producing a sorted table; and means for calculating an offset vector having a plurality of entries, wherein each calculated hash pointer value relates to a corresponding entry in the offset vector, and wherein each individual entry comprises a numerical offset pointer, said offset pointer being dependent upon that entry's corresponding calculated hash pointer value and upon the address, in the sorted table, of a data element at a boundary of the one or more data elements having said corresponding calculated hash pointer value.)
“distributing the first subset of items within the first bucket in a first sequential order; distributing the second subset of items within the second bucket in a second sequential order; (See Pg. 2, lines 43-47, Pg. 6, lines 9-17, Pg.8, lines 52-53) (An improvement in the efficiency of searching lookup tables is achieved by keeping the data stored in a sequential table sorted in ascending or descending key orders. (See Pg. 8, lines 52-54) (The entries are sorted per bucket by key value. Table is sorted by hash values, and between entries of the same hash value the table is sorted bY key value, step 83. The construction of the table entries is now complete.)
But, Smith does not explicitly disclose “performing transformations on each item within the bucket of the object;” However, Colgrove teaches “performing transformations on each item within the bucket of the object;” (See [0061], [0103]) (A particular compression algorithm may be chosen to allow identification of individual components, such as a key within a record among multiple records. A compression algorithm may be chosen that allows individual records within the page to be identified and indexed. Compressing the records within the mapping table may enable fine-grained mapping. In various embodiments, the type of compression used for a particular portion of data may be stored in association with the data. For example, the type of compression could be stored in an index, as part of a same page as the compressed data (e.g., in a header of some type), or otherwise. Multiple compression techniques and algorithms may be used.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Smith (offset hashing lookup table) with Colgrove (system and method for performing garbage collection) in order to allow for efficiently performing garbage collection in storage devices and an increase storage efficiency when processing tasks within the database. Cosgrove [0010]
One having ordinary skill  would also be motivated to combine Smith and Colgrove, in view of the suggestions provided by Colgrove in paragraph [0061], which suggests, “In addition, the information within a mapping table may be compressed. Compression within records of a mapping table may further enable fine-grained level mapping. This fine-grained level mapping may allow direct map manipulation as an alternative to common bulk array tasks.
“and: creating the optimized data structure including the object comprising the first bucket having a sequentially organized first subset of items and the second bucket having a sequentially organized second subset of items.” (See Pg. 2, lines 42-45) (An improvement in the efficiency of searching lookup tables is achieved by keeping the data stored in a sequential table sorted in ascending or descending key orders.)
But, Smith does not explicitly disclose “determining a first group of buckets within a data structure based on a user pattern, wherein the first group of buckets includes a plurality of buckets that are fixed within continuous memory and do not fluctuate;”
However, Legler teaches “determining a first group of buckets for a data structure based on a user pattern, wherein the first group of buckets includes a plurality of buckets that are fixed within continuous memory and do not fluctuate;” (See Fig. 4 and [0046]-[0047]) (Each index in a bucket list has a fixed size. This fixed size can limit the quantity of value identifiers that can be stored at the index. In the implementations described, each index can have a fixed size of 8 bytes, and each value identifier can have a fixed size of 4 bytes, for example. Structure 330 can store a pointer in each of the indices of bucket list 520. Each pointer can have a fixed size. Each pointer can also have a value that points to or refers to one of buckets 530.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Smith (offset hashing lookup table) with Colgrove (system and method for performing garbage collection)) in view of Legler (Database value identifier hash map) in order to allow for faster mechanisms for storing and retrieving data records in database systems. Legler, [002]
One having ordinary skill would also be motivated to combine Smith with Colgrove and Legler, in view of the suggestions provided by Legler in [0041], which suggests “the implementation of FIG. 4 requires less dynamic memory allocation than conventional hash maps because only value identifiers are stored.”
  Regarding claim 11, Smith in view of Colgrove and further in view of Legler discloses “The media of claim 10, wherein the first sequential order and the second sequential order is identified based on a key value.” (See Pg. 6, lines 18-22) (Referring back to Fig. 5A, the next sequential hash value after the value of "2", is the value of "5" which is the hash value for both the "Johnson" key and the "Olson" key. Again, organizing the table 20 for 20 binary searching within the same hash values, the keys are sorted alphabetically. Therefore, "Johnson" occupies the next available entry which is the 4th location, and "Olson" occupies the next entry, which is the 5th location, of table 20, Fig. 5B.)
Regarding claim 12, Smith in view of Colgrove and further in view of Legler discloses “The media of claim 10, further comprising receiving a request for a key-value pair.” (See Fig. 5B)
Regarding claim 13, Smith in view of Colgrove and further in view of Legler discloses “The media of claim 12, further comprising identifying in which bucket the key-value pair is located based on hash values, wherein items having a same hash value are aligned together within a bucket and a mapping of the hash value to an offset of a first key occurrence in that bucket is referenced during retrieval of a value.” (See Legler [0014]-[0015]: The first value identifier can be moved from the first index to the bucket when the collision occurs. An offset position can be inserted in the first index. The offset position can be associated with a first pointer value in an overflow list having one or more pointer values. The first pointer value can refer to the bucket. The collision can occur when the hash map maps the first value and the second value to the first index. Each index of the bucket list can further include encoding representative of whether the index comprises a value identifier or an offset value.)
Regarding claim 14, Smith in view of Colgrove and further in view of Legler discloses “The media of claim 13, further comprising identifying the offset associated with an identified bucket having the key-value pair, wherein the offset indicates a location within the object where the identified bucket is located, and wherein aligning the items having the same hash value and referencing the mapping of the hash value guarantees that a lookup operation requires only two random read accesses.” (See Legler: [0018], [0062]) (A lookup operation can be performed in the dictionary by at least finding the first identifier value and a corresponding value in the dictionary and comparing the corresponding value to the first value in the query. The first value identifier can be retrieved from the first index when the corresponding value matches the first value. Because bucket 745 contains multiple value identifiers, search structure 330 can perform a dictionary lookup operation, as described with respect to FIG. 4, to find the desired value identifier.)
Regarding claim 15, Smith in view of Colgrove and further in view of Legler discloses “A computer system comprising: one or more processors; and one or more computer-storage media storing computer-executable instructions that, when executed by the one or more processors, are configured to implement a method comprising:” (See Pg. 4, lines 28-40) (Accordingly the present invention provides a data processing system comprising computer storage medium with executable instructions.)
“identifying a plurality of items to be organized within an object; dividing the plurality of items into two or more subsets of items based on hash values of each item of the plurality of items, wherein a first subset of items is associated with a first bucket  of the first group of buckets in the object and a second subset of items is associated with a second bucket of the first group of buckets in the object;” (See Pg. 2, lines 1-16) (This invention relates to a lookup table for use in a data processing system. In many areas in data processing programs information is stored or set aside for use later on in the program. This information may describe attributes of objects being processed by the data processing program, such as names of customers, suppliers, etc. Lookup tables are frequently used as the data 5 structures to store this information.)
“distributing the first subset of items within the first bucket in a first sequential order; distributing the second subset of items within the second bucket in a second sequential order;” (See Pg. 2, lines 43-47, Pg. 6, lines 9-17, Pg.8, lines 52-53) (An improvement in the efficiency of searching lookup tables is achieved by keeping the data stored in a sequential table sorted in ascending or descending key orders. (See Pg. 8, lines 52-54) (The entries are sorted per bucket by key value. Table is sorted by hash values, and between entries of the same hash value the table is sorted bY key value, step 83. The construction of the table entries is now complete.)
“creating an optimized data structure including the object comprising the first bucket having a sequentially organized first subset of items and the second bucket having a sequentially organized second subset of items; receiving a request for a key-value lookup;” .” (See Pg. 2, lines 42-45) (An improvement in the efficiency of searching lookup tables is achieved by keeping the data stored in a sequential table sorted in ascending or descending key orders.)
“identifying that a key-value pair of the key-value lookup is included in the first bucket; identifying a pointer associated with the first bucket, wherein the pointer is a bucket offset; locating the pointer within the object;” (See Pg.7, lines 23-27) (The offset hashing method of this invention as shown in Fig. 5B. Both perform an initial hash, followed by a search of a bucket of >5 entries.)
“sequentially scanning the first subset of items within the first bucket; and identifying a value of the key-value pair.” (See Pg. 10, lines 45-56) (The hash value will be between 0 and N-1 for a table of N entries. The first entry in the table that could possibly have the sought for key is determined by step 62, and assigned to the variable J. In step 62, the hash value is used to index into the offset vector. The value in the offset vector at this index is added to the hash value to determine the first entry. The last entry in the table that could have the sought for key is determined by steps 63, 64, and 65, which set the variable Z to one more than the last entry's table index. Steps 66, 67, and 68 search the entries with indices between J and Z-1 stopping as soon as the sought for key is found, step 67, or when it is determined that all entries in this range have been examined, step 66, or when it is clear that the key will not be found in the remaining entries in the range, step 67. A test is made to determine the outcome of this search, steps 69 and 70. If it is determined in step 69 that all entries were searched unsuccessfully, a -1 is returned to indicate failure, step 72. If it is determined in step 70 that the sought for key was found, J, the index of the table entry with this key, is returned, step 71; otherwise, a -1 is returned to indicate failure.)
But, Smith does not explicitly disclose “performing transformations on each item within the bucket of the object;” However, Colgrove teaches “performing transformations on each item within the bucket of the object;” (See [0061], [0103]) (A particular compression algorithm may be chosen to allow identification of individual components, such as a key within a record among multiple records. A compression algorithm may be chosen that allows individual records within the page to be identified and indexed. Compressing the records within the mapping table may enable fine-grained mapping. In various embodiments, the type of compression used for a particular portion of data may be stored in association with the data. For example, the type of compression could be stored in an index, as part of a same page as the compressed data (e.g., in a header of some type), or otherwise. Multiple compression techniques and algorithms may be used.)
But, Smith does not explicitly disclose “determining a first group of buckets within a data structure based on a user pattern, wherein the first group of buckets includes a plurality of buckets that are fixed within continuous memory and do not fluctuate;”
However, Legler teaches “determining a first group of buckets within a data structure based on a user pattern, wherein the first group of buckets includes a plurality of buckets that are fixed within continuous memory and do not fluctuate;” (See Fig. 4 and [0046]-[0047]) (Each index in a bucket list has a fixed size. This fixed size can limit the quantity of value identifiers that can be stored at the index. In the implementations described, each index can have a fixed size of 8 bytes, and each value identifier can have a fixed size of 4 bytes, for example. Structure 330 can store a pointer in each of the indices of bucket list 520. Each pointer can have a fixed size. Each pointer can also have a value that points to or refers to one of buckets 530.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Smith (offset hashing lookup table) with Colgrove (system and method for performing garbage collection)) in view of Legler (Database value identifier hash map) in order to allow for faster mechanisms for storing and retrieving data records in database systems. Legler, [002]
One having ordinary skill would also be motivated to combine Smith with Colgrove and Legler, in view of the suggestions provided by Legler in [0041], which suggests “the implementation of FIG. 4 requires less dynamic memory allocation than conventional hash maps because only value identifiers are stored.”
Regarding claim 16, Smith in view of Colgrove and further in view of Legler discloses “The system of claim 15, wherein the first sequential order and the second sequential order is identified based on a key value.” (See Pg. 6, lines 18-22) (Referring back to Fig. 5A, the next sequential hash value after the value of "2", is the value of "5" which is the hash value for both the "Johnson" key and the "Olson" key. Again, organizing the table 20 for 20 binary searching within the same hash values, the keys are sorted alphabetically. Therefore, "Johnson" occupies the next available entry which is the 4th location, and "Olson" occupies the next entry, which is the 5th location, of table 20, Fig. 5B.)
Regarding claim 17, Smith in view of Colgrove and further in view of Legler discloses “The system of claim 15, further comprising scanning each item of the plurality of items to identify a type of data-specific transformation.” (See Colgrove: [0061], [0103], [0228]) (The system may scan several segments and order the list of entries by logical address. A particular compression algorithm may be chosen to allow identification of individual components, such as a key within a record among multiple records. A compression algorithm may be chosen that allows individual records within the page to be identified and indexed. Compressing the records within the mapping table may enable fine-grained mapping. In various embodiments, the type of compression used for a particular portion of data may be stored in association with the data. For example, the type of compression could be stored in an index, as part of a same page as the compressed data (e.g., in a header of some type), or otherwise. Multiple compression techniques and algorithms may be used.)
Regarding claim 18, Smith in view of Colgrove and further in view of Legler discloses “The system of claim 17, wherein the type of transformation is a bloom filter.” (See Colgrove [0123]: (A filter may be accessed to determine if a query key value is not within any one of the indexes 310-330. This filter may be a probabilistic data structure that determines whether an element is a member of a set. One example of such a filter is a Bloom filter.)
Regarding claim 19, Smith in view of Colgrove and further in view of Legler discloses “The system of claim 15, wherein the type of transformation is data-specific compression.” (See Colgrove: [0061], [0103]) (A particular compression algorithm may be chosen to allow identification of individual components, such as a key within a record among multiple records. A compression algorithm may be chosen that allows individual records within the page to be identified and indexed. Compressing the records within the mapping table may enable fine-grained mapping. In various embodiments, the type of compression used for a particular portion of data may be stored in association with the data. For example, the type of compression could be stored in an index, as part of a same page as the compressed data (e.g., in a header of some type), or otherwise. Multiple compression techniques and algorithms may be used.)
Regarding claim 19, Smith in view of Colgrove and further in view of Legler discloses “The system of claim 15, further comprising returning the value of the key-value pair.” (See Fig. 5B)
















Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached M-Fri 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154